                 Case 20-10343-LSS                Doc 925        Filed 07/01/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 732

       CERTIFICATE OF NO OBJECTION REGARDING FIRST INTERIM FEE
            APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL
    LLP, AS BANKRUPTCY CO-COUNSEL FOR THE DEBTORS AND DEBTORS IN
     POSSESSION, FOR ALLOWANCE OF MONTHLY COMPENSATION AND FOR
    MONTHLY REIMBURSEMENT OF ALL ACTUAL AND NECESSARY EXPENSES
    INCURRED FOR THE PERIOD FEBRUARY 18, 2020 THROUGH APRIL 30, 2020

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the First Interim Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-

Counsel for the Debtors and Debtors in Possession, for Allowance of Monthly Compensation

and for Monthly Reimbursement of All Actual and Necessary Expenses Incurred for the

Period February 18, 2020 Through April 30, 2020 (the “Application”) (D.I. 732), filed on May

29, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than June 12, 2020 at 4:00 p.m. (Eastern Time).

1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 925     Filed 07/01/20     Page 2 of 2




               WHEREFORE, Morris, Nichols, Arsht & Tunnell LLP respectfully requests that the

Court enter an order approving the fees and expenses set forth in the Application at its earliest

convenience.

Dated: July 1, 2020                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                            /s/ Paige N. Topper
                                            Derek C. Abbott (No. 3376)
                                            Andrew R. Remming (No. 5120)
                                            Eric W. Moats (No. 6441)
                                            Paige N. Topper (No. 6470)
                                            1201 North Market Street, 16th Floor
                                            Wilmington, Delaware 19899-1347
                                            Telephone: (302) 658-9200
                                            Email: dabbott@mnat.com
                                                    aremming@mnat.com
                                                    emoats@mnat.com
                                                    ptopper@mnat.com
                                            – and –
                                            SIDLEY AUSTIN LLP
                                            Jessica C. K. Boelter (admitted pro hac vice)
                                            787 Seventh Avenue
                                            New York, New York 10019
                                            Telephone: (212) 839-5300
                                            Email: jboelter@sidley.com
                                            – and –

                                            SIDLEY AUSTIN LLP
                                            Thomas A. Labuda (admitted pro hac vice)
                                            Michael C. Andolina (admitted pro hac vice)
                                            Matthew E. Linder (admitted pro hac vice)
                                            One South Dearborn Street
                                            Chicago, Illinois 60603
                                            Telephone: (312) 853-7000
                                            Email: tlabuda@sidley.com
                                                   mandolina@sidley.com
                                                   mlinder@sidley.com
                                            COUNSEL TO THE DEBTORS AND DEBTORS IN
                                            POSSESSION



                                               2
